Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jan-Phillip Meyer on 3/30/21.

The application has been amended as follows: 

Claim 7. The process of claim 1, wherein the aqueous solubility of the first limited-solubility solvent at 20 °C is between 10% and less than 40% wt/wt.

Claim 12. The process of claim 1, wherein the first limited-solubility solvent is a 4- to 8-carbon ketone having an aqueous solubility of between 10 and less than 40% wt/wt at 20 °C, and wherein the first limited-solubility acid is a dicarboxylic acid having an aqueous solubility of less than 1% wt/wt at 4 °C.


(a)    contacting the cellulose pulp with water, a second limited-solubility solvent, and a second limited-solubility acid, thereby forming a pretreatment slurry;
(b)    heating the pretreatment slurry to a temperature of
(c)    opening the closed system to rapidly release pressure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US6086681 (cited as JPH11500912 on the 10/15/2020 IDS) teaches a method for recovery of xylose from solutions. This reference does not teach 
A process for the hydrolysis of cellulose pulp, comprising:
contacting the cellulose pulp with water, a first limited-solubility solvent, and a first limited-solubility acid, thereby forming a slurry, wherein the first limited-solubility solvent has an aqueous solubility of less than 40% wt/wt at 20 °C. wherein the first limited-solubility acid comprises a dicarboxylic acid, and wherein the first limited-solubility acid has an aqueous solubility of less than 1% wt/wt at 4 °C as claimed in claim 1. 

US8497091 (cited as WO2009110374 on the 10/15/2020 IDS) teaches 

This reference does not teach 
A process for the hydrolysis of cellulose pulp, comprising:
contacting the cellulose pulp with water, a first limited-solubility solvent, and a first limited-solubility acid, thereby forming a slurry, wherein the first limited-solubility solvent has an aqueous solubility of less than 40% wt/wt at 20 °C. wherein the first limited-solubility acid comprises a dicarboxylic acid, and wherein the first limited-solubility acid has an aqueous solubility of less than 1% wt/wt at 4 °C as claimed in claim 1. 

JP2011223975, English translation, cited on the 10/15/2020 IDS, teaches  a method for producing the sugar solution by purifying an enzymatically saccharified solution derived from the cellulose-containing biomass by using a multiporous microfiltration membrane having a specific average pore size, subsequently the nanofiltration membrane and/or the reverse osmosis membrane, and an apparatus for producing the sugar solution.
This reference does not teach 
A process for the hydrolysis of cellulose pulp, comprising:
contacting the cellulose pulp with water, a first limited-solubility solvent, and a first limited-solubility acid, thereby forming a slurry, wherein the first limited-solubility solvent has an aqueous solubility of less than 40% wt/wt at 20 °C. wherein the first limited-solubility acid comprises a dicarboxylic acid, and wherein the first limited-solubility acid has an aqueous solubility of less than 1% wt/wt at 4 °C as claimed in claim 1. 

Further, applicant incorporated allowable subject matter into independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/30/2021